Citation Nr: 0918191	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  05-04 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for restless leg 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This case was previously before the Board and was remanded in 
May 2007 for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the Veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to adjudication of the Veteran's claims.   

In the May 2007 remand, the Board directed the RO/AMC to 
provide the Veteran with Authorization and Consent to Release 
Information (21-4142) forms to obtain both private and VA 
medical records.  In June 2007, the Veteran submitted several 
VA Forms 21-4142 identifying medical treatment from Dr. A.R. 
and Dr. D.K.  The Board observes that the claims folder 
contains treatment records from Dr. A.R. from 2002 to 2003 
and records from Dr. D.K. from 1988 to 2003.  However, the 
record shows that the Veteran has been receiving treatment 
for his sleep problems and restless legs syndrome on an 
ongoing basis.  The record does not indicate whether the 
RO/AMC has attempted to obtain updated records from Dr. A.R. 
or Dr. D.K.  Consequently, the RO/AMC must make an attempt to 
obtain this outstanding evidence that the Veteran has 
identified, as well as ask Dr. R. to specifically identify 
and if possible provide the information she relied upon and 
referred to in her September 25, 2003, letter.  38 U.S.C.A. § 
5103A(b),(c).  

While the Board sincerely regrets that yet another remand of 
this matter will further delay a final decision on appeal, 
the Board finds that a remand to the RO/AMC is necessary to 
ensure that all due process requirements are met.

Accordingly, the case is REMANDED for the following action:

1.  Request medical records from Dr. A.R. 
and Dr. D.K., as identified by the Veteran 
in the June 2007 VA Forms 21-4142, from 
2003 to the present.  Dr. R. should also 
be specifically asked to identify and if 
possible provide the information she 
relied upon and referred to in her 
September 25, 2003, letter.  All efforts 
to obtain these records should be fully 
documented and the records should be 
associated with the claims folder.  If 
these records are not available, a 
statement to that effect must be 
associated with the claims folder and the 
Veteran must be notified thereof and 
afforded the opportunity to submit the 
additional records.

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record in its entirety 
and determine if the Veteran's claims can 
be granted.  If any issue remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

